FILE COPY




                            Fourth Court of Appeals
                                    San Antonio, Texas
                                        December 5, 2022

                                       No. 04-22-00750-CV

                       UNIVERSITY OF TEXAS AT SAN ANTONIO,
                                     Appellant

                                                 v.

                         ESTATE OF JAKE R. TREVINO, Deceased,
                                      Appellee

                   From the 285th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2019CI10989
                            Honorable Aaron Haas, Judge Presiding


                                          ORDER
        On November 14, 2022, the trial court reporter filed a notification of late record,
notifying this court that the reporter’s record was not filed when it was originally due because
appellant has failed to pay or make arrangements to pay the reporter’s fee for preparing the
record. It is therefore ORDERED that appellant provide written proof to this court within ten
(10) days of the date of this order that either (1) the reporter’s fee has been paid or arrangements
have been made to pay the reporter’s fee; or (2) appellant is entitled to appeal without paying the
reporter’s fee. The reporter’s record must be filed no later than ten (10) days after the date
appellant’s written proof is filed with this court. If appellant fails to respond within the time
provided, appellant’s brief will be due within twenty (20) days from the date of this order, and
the court will consider only those issues or points raised in appellant’s brief that do not require a
reporter’s record for a decision. See TEX. R. APP. P. 37.3(c).



                                                      _________________________________
                                                      Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of December, 2022.
                           FILE COPY



___________________________________
MICHAEL A. CRUZ, Clerk of Court